EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 16 line 1, the phrase “claim 11” has been changed to read --claim 15-- to avoid a 112(b) rejection.
ALLOWABLE SUBJECT MATTER
Claims 1-10 and 12-22 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Lalomia et al. (US 2007/0135779 A1) teaches a waste collection and disposal system for use in health care facilities is provided. The system includes a mobile waste collection unit for moving between use areas in the health care facility to collect waste material generated during medical procedures including body fluids, body tissues, saline, etc. The waste collection unit includes stacked upper and lower waste containers for receiving the waste material. During use, the upper waste container can be emptied into the lower waste container for temporary storage. In addition, different vacuum levels can be provided in the waste containers during complex procedures. Once a user desires to empty the waste collection unit, the waste collection unit is wheeled to a docking station. At the docking station, the waste material is off-loaded to a waste drain and the waste collection unit is cleaned and rinsed for further use.
In regarding to independent claims 1 and 12, Lalomia taken either individually or in combination with other prior art of record fails to teach or render obvious a user input device in communication with the controller of a medical waste collection system, said user input device being adapted to provide a user input signal in response to being actuated by a user; and said controller operable to initiate a waste disposal protocol in response to receiving said user input signal, said waste disposal protocol comprising transmitting a movement signal to said powered wheel for automatically moving said autonomous medical waste collection assembly away from the patient to said disposal station such that said coupler couples with said counterposing coupler to provide a connection between said autonomous medical waste collection assembly and said disposal station.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	May 11, 2022